Cope, J. delivered the opinion of the Court
Baldwin, J. and Field, C. J. concurring.
The defendant was convicted of manslaughter. None of the assignments of error are well taken.
1. There is nothing in the point that the Court of Sessions in which the indictment was found, was not legally organized. The convention *74at which the Associate Justices were elected, was presided over by a person who was then acting as County Judge, and the fact that it was afterward determined that another person had been legally elected to that office, did not render his official acts illegal and invalid.
2. The statements of the defendant, as to what he intended to do with the chisel borrowed at Connelly’s mill, were properly excluded. They constitute no part of the res gestae. Declarations, to become part of the res gestae, “ must have been made at the time the act was done which they are supposed to characterize, and have been well calculated to unfold the nature and quality of the facts they were intended to explain, and so to harmonize with them as obviously to constitute one transaction.” (Enos v. Tuttle, 3 Conn. R. 250.) Greenleaf says upon this subject, that “ the principal points of attention are, whether the circumstances and declarations offered in proof were contemporaneous with the main fact under consideration, and whether they were so connected with it as to illustrate its character.” (1 Greenl. Ev. sec. 108.) The declarations in this case had no apparent connection with the commission of the offense with which the defendant was charged. He may have borrowed the chisel for one purpose, and afterward used it for another, not contemplated at the time; and it may be that his statements were intended to deceive, and that his real objects were very different from those stated. If such statements were admissible, a person intending to commit an offense could manufacture, in advance, any amount of evidence in his favor, and thus lay a safe and secure foundation for an acquittal, at the very time he is preparing for the commission of the offense. But even if these statements were, as an abstract proposition of law, improperly excluded, the error could not have prejudiced the defendant, for, although the indictment was for murder, he was only convicted of manslaughter, and of course the jury came to the conclusion that the killing was not malicious and premeditated.
3. The instruction asked by the prosecution was properly given. The whole of the defendant’s confession was in evidence, and the jury were told to give it such weight as they should deem it entitled to, “judging from the circumstances under which it was given, and the motives which would naturally actuate the party in giving it; ” and that they might, in their discretion, believe a part and disbelieve another part of the same confession. Confessions stand upon the same footing as other evidence, and are to be weighed by the jury in the same manner. “ It is not to be supposed,” says Greenleaf, “ that all the parts of *75a confession are entitled to equal credit. The jury may believe that part which charges the prisoner, and reject that which is in his favor, if they see sufficient grounds for so doing. If what he said in his own favor is not contradicted by evidence offered by the prosecution, nor improbable in itself, it will naturally be believed by the jury; but they are not bound to give weight to it on that account, but are at liberty to judge of it, like other evidence, by all the circumstances of the case.” (1 Greenl. Ev. sec. 218.) There is nothing in the instruction which is not in strict accordance with the principles here laid down.
The other points in the case are devoid of merit, and we shall not notice them at any length. It was, of course, improper for the defendant to prove what was said in a conversation between him and one of the witnesses several days after the commission of the offense, such conversation not having been referred to by the prosecution. The evidence was sufficient to justify the verdict, and the motion for a new trial on that ground was properly overruled. The verdict is sought to be impeached upon the ground that it was not a fair expression of the opinion of the jury, and the affidavit of one of the jurors is relied upon for that purpose. We have repeatedly decided that this cannot be done.
Judgment affirmed.